Exhibit 10.17

Rider to General Agreement of Indemnity

This Rider to the General Agreement of Indemnity entered in favor of the
Company, as that term is defined in the General Agreement of Indemnity defined
below and to which this Rider is attached, is entered into by The PBSJ
Corporation, Post, Buckley, Schuh, and Jernigan, Inc., Seminole Development
Corporation, PBS&J Construction Services, Inc., PBS&J Constructors, Inc., Post
Buckley International, Inc., PBS&J Caribe Engineering, CSP, and Seminole
Development II, Inc. (hereafter collectively and individually referred to as
“Existing Indemnitor”) and Peter R. Brown Construction, Inc. (hereafter referred
to as New Indemnitor”) this 29th day of December, 2008.

WHEREAS, the Existing Indemnitor entered into a General Agreement of Indemnity
for the benefit of the Company on or about October 11, 2007 (hereafter the
“Agreement”); and

WHEREAS, the New Indemnitor desires to be added as an undersigned Indemnitor of
the Agreement and obligated for all bonds written or procured by the Company on
or after December 31, 2008; and

WHEREAS, the Company and the Existing Indemnitor agree to amend the Agreement in
order to add the New Indemnitor as an undersigned Indemnitor of the Agreement;
and

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as provided
below:

1. The New Indemnitor shall be added as a party to the Agreement, in the
capacity of an undersigned Indemnitor, for all bonds executed or procured by the
Company on and after December 31, 2008. The New Indemnitor agrees that it is
subject to all terms and conditions of the Agreement except to the extent
modified by this Rider.

2. Each party hereby represents and warrants to the other parties as of the date
hereof that (a) such party has the power and authority to enter into this Rider,
(b) such party has duly authorized the execution, delivery and performance of
this Rider, and (c) that this Rider is a binding obligation of such party
enforceable in accordance with its terms.

3. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

4. This Rider may not be amended or modified, nor may any compliance with any
condition or covenant be waived, other than by a writing executed by the
Company. All other terms and conditions of the Agreement shall remain in full
force and effect except to the extent modified by this Rider.

5. The Existing Indemnitor and the New Indemnitor agree that the Company’s
rights under this Rider are in addition to, and not in lieu of, any rights which
the Company has under the Agreement or any other agreement with any Indemnitor.
All terms, provisions and conditions of the Agreement and any other agreement
between the Company and any Indemnitor shall remain in full force and effect
except to the extent amended by this Rider.

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Rider as of the date set
forth above.

SIGNATURES FOLLOW ON THE NEXT PAGE



--------------------------------------------------------------------------------

          The PBSJ Corporation

/s/ Candace M. Cochron

   

/s/ John B. Zumwalt, III

 

(LS)

Witness/Attest           , Chairman      

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,     Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State           Post, Buckley, Schuh, and
Jernigan, Inc.  

(LS)

/s/ Angela Padorani

   

/s/ Robert J. Paulsen

  Witness/Attest     , President  

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,     Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State       Seminole Development Corporation  

/s/ Angela Padorani

   

/s/ Robert J. Paulsen

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State       PBS&J Construction Services, Inc.  

/s/ Angela Padorani

   

/s/ Randy L. Larson

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State       PBS&J Constructors, Inc.  

/s/ Angela Padorani

   

/s/ Randy L. Larson

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State       PBS&J International, Inc.  

/s/ Candace M. Cochron

   

/s/ John B. Zumwalt, III

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,    Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State           PBS&J Caribe Engineering, CSP  

/s/ Angela Padorani

   

/s/ Robert J. Paulsen

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,     Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State           Seminole Development II, Inc.  

/s/ Angela Padorani

   

/s/ Robert J. Paulsen

 

(LS)

Witness/Attest     , President  

5300 W. Cypress Street,     Tampa, FL        33607

   

5300 W. Cypress Street,    Tampa, FL        33607

Street or P.O. Box   City  

State

    Street or P.O. Box   City   State